The opinion of the Court was drawn up by
Shepley J.
The rights oí the parties depend upon the officer’s return on the writ, David Betts v. Jabez Leadbetter et al. Does he in the first clause intend to say, that he has attached all the real estate of Leadbetter, in the town of Wayne, or only all his real estate in the grist-mill and stream on which it stands ? If he intended to attach all his estate the limitation was unnecessary. It is a rule of construction, that effect is to be given, if possible, to all the language used. This rule would be violated if the limitation were wholly rejected. And effect is given to the words, all his real estate, when they are restrained to all his real estate in the grist-mill and stream. General words in a deed may be restrained by a particular recital, when such recital contains a certain description of what is to be conveyed or performed. Solly v. Forbes, 2 Brod. & Bing. 38. The general words are in the return restrained and applied to the grist-mill and right of water, and these are sufficiently described to create a lien by attachment. That such •was the intention in the first clause is also apparent from the sec*331ond clause, which describes other real estate in the same town. The lot demanded cannot therefore be considered as attached under the first clause, or description of real estate. In the second he attaches his farm with his dwellinghouse and all other buildings thereon. What tract of land then constituted his farm, there being no boundaries named, could not be ascertained from the return itself. It was a fact, which must necessarily be submitted to a jury to determine. Their verdict decides, that the lot demanded was not a part of the farm. It is said, that such a decision must be erroneous, because it does not embrace bis dwellinghouse. The statement that his dwellinghouse is on the farm is a circumstance tending to prove, that the land on which it stood, should be regarded as a part of the farm. But it was not necessarily conclusive. Other circumstances might be so controlling as to outweigh it, and require a different conclusion. And in such case, it must be considered as a false or mistaken circumstance in the description and be rejected. Jackson v. Clark, 7 Johns. R. 223. It is contended, that his dwellinghouse must be considered as attached whether upon the farm or not. It is however only the farm, which is attached including his dwellinghouse and all other buildings thereon. There is no dwellinghouse attached as a separate portion of the estate: and if there be no dwellinghouse on the farm there can be no attachment of it.

Judgment on the verdict.